UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08900 Buffalo Large Cap Fund, Inc. (Exact name of Registrant as specified in charter) 5420 West 61st Place Shawnee Mission, KS66205 (Address of principal executive offices) (Zip code) Kent W. Gasaway 5420 West 61st Place Shawnee Mission, KS66205 (Name and address of agent for service) (913) 384-1513 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2008 Date of reporting period:December 31, 2007 Item 1. Schedule of Investments. Buffalo Large Cap Fund Schedule of Investments December 31, 2007 (Unaudited) Shares Value COMMON STOCKS - 95.94% Consumer Discretionary - 11.27% Hotels Restaurants & Leisure - 2.75% 28,100 Marriott International, Inc. - Class A $ 960,458 13,700 Starwood Hotels & Resorts Worldwide, Inc. 603,211 1,563,669 Internet & Catalog Retail - 1.26% 21,600 eBay, Inc. (a) 716,904 Media - 7.26% 84,300 Time Warner, Inc. 1,391,793 35,250 Viacom Inc. - Class B (a) 1,548,180 36,500 The Walt Disney Co. 1,178,220 4,118,193 Total Consumer Discretionary 6,398,766 Consumer Staples - 8.46% Beverages - 1.88% 14,100 PepsiCo, Inc. 1,070,190 Food & Staples Retailing - 6.58% 45,200 CVS Corp. 1,796,700 15,000 Walgreen Co. 571,200 33,500 Whole Foods Market, Inc. 1,366,800 3,734,700 Total Consumer Staples 4,804,890 Financials - 17.82% Capital Markets - 3.49% 3,700 The Goldman Sachs Group, Inc. 795,685 22,300 Morgan Stanley 1,184,353 1,980,038 Commercial Banks - 3.56% 26,400 Northern Trust Corp. 2,021,712 Diversified Financial Services - 8.05% 25,500 American Express Co. 1,326,510 8,800 Franklin Resources, Inc. 1,006,984 14,800 Legg Mason, Inc. 1,082,620 19,000 T. Rowe Price Group, Inc. 1,156,720 4,572,834 Insurance - 2.72% 22,400 Principal Financial Group, Inc. 1,542,016 Total Financials 10,116,600 Health Care - 26.00% Biotechnology - 2.33% 28,700 Gilead Sciences, Inc. (a) 1,320,487 Health Care Equipment & Supplies - 4.01% 14,900 Baxter International, Inc. 864,945 14,900 C.R. Bard, Inc. 1,412,520 2,277,465 Health Care Providers & Services - 3.45% 19,300 Medco Health Solutions, Inc. (a) 1,957,020 Pharmaceuticals - 16.21% 21,500 Barr Pharmaceuticals Inc. (a) 1,141,650 25,500 Bayer AG - ADR 2,325,299 72,200 Schering-Plough Corp. 1,923,408 26,000 Shire PLC - ADR 1,792,700 45,700 Wyeth 2,019,483 9,202,540 Total Health Care 14,757,512 Industrials - 4.87% Air Freight & Logistics - 2.62% 16,700 FedEx Corp. 1,489,139 Commercial Services & Supplies - 2.25% 28,600 Automatic Data Processing, Inc. 1,273,558 Total Industrials 2,762,697 Information Technology - 27.52% Communications Equipment - 8.30% 40,500 Cisco Systems, Inc. (a) 1,096,335 103,700 Corning, Inc. 2,487,763 70,400 Motorola, Inc. 1,129,216 4,713,314 Computers & Peripherals - 1.65% 37,500 Network Appliance, Inc. (a) 936,000 Internet Software & Services - 1.62% 39,600 Yahoo!, Inc. (a) 921,096 Semiconductor & Semiconductor Equipment - 10.70% 61,700 Altera Corp. 1,192,044 70,800 Applied Materials, Inc. 1,257,408 35,500 Broadcom Corp. - Class A (a) 927,970 49,200 Intel Corp. 1,311,672 41,400 Texas Instruments, Inc. 1,382,760 6,071,854 Software - 5.25% 26,600 Electronic Arts Inc. (a) 1,553,706 40,000 Microsoft Corp. 1,424,000 2,977,706 Total Information Technology 15,619,970 TOTAL COMMON STOCKS (Cost $43,106,766) 54,460,435 SHORT TERM INVESTMENTS - 3.96% Investment Companies - 1.68% 953,152 SEI Daily Income Trust Treasury II Fund - Class B 953,152 Total Investment Companies 953,152 U.S. Treasury Bills - 2.28% Public Finance, Taxation and Monetary Policy - 2.28% 1,297,000 2.25%, 01/03/2008 1,296,838 Total U.S. Treasury Bills 1,296,838 TOTAL SHORT TERM INVESTMENTS (Cost $2,249,989) 2,249,990 Total Investments(Cost $45,356,755) - 99.90% 56,710,425 Other Assets in Excess of Liabilities - 0.10% 53,356 TOTAL NET ASSETS - 100.00% $ 56,763,781 ADR American Depositary Receipt (a) Non Income Producing The cost basis of investments for federal income tax purposes at December 31, 2007 was as follows*: Cost of investments $ 45,356,755 Gross unrealized appreciation 13,040,265 Gross unrealized depreciation (1,686,595) Net unrealized appreciation $ 11,353,670 *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer has concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Buffalo Large Cap Fund, Inc. By /s/ Kent W. Gasaway Kent W. Gasaway, President and Treasurer Date 2/26/08 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the Registrant and in the capacities and on the date indicated. Buffalo Large Cap Fund, Inc. By /s/ Kent W. Gasaway Kent W. Gasaway, President and Treasurer Date 2/26/08
